    Case 1:20-cv-01084-HYJ-SJB ECF No. 1, PageID.1 Filed 11/11/20 Page 1 of 12




                   UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION
                    *********************

DONALD W. CUBITT, as Next
Friend of Donald B. Cubitt,

                     Plaintiff,
v                                              Hon: _______________________
                                               File No. ___________________

CITY OF CADILLAC POLICE DEPARTMENT,
PATROLMAN ZACHERY HICKS, and
SGT. NICK BERTRAM, individually and in
their official capacity, jointly and severally,

                     Defendants.
_____________________________________/

Richard F. Cummins (P69582)
Attorney for Plaintiff
Neumann Law Group
300 East Front Street, Suite 445
Traverse City, MI 49684
(231) 221-0050
rich@neumannlawgroup.com
_____________________________________/

                       COMPLAINT AND JURY DEMAND

        There is no other civil action between these parties arising out of the
        same transaction or occurrence as alleged in the Complaint, nor has any
        such action been previously filed and dismissed or transferred after
        having been assigned to a judge, nor do I know of any other civil action,
        not between these parties, arising out of the same transaction or
        occurrence as alleged in this complaint that is either pending or was
        previously filed and dismissed, transferred, or otherwise disposed of
        after having been assigned to a judge in this Court.
 Case 1:20-cv-01084-HYJ-SJB ECF No. 1, PageID.2 Filed 11/11/20 Page 2 of 12




                                   COMPLAINT

      NOW COMES Plaintiff, Donald W. Cubitt by and through his attorneys,

Richard F. Cummins and Neumann Law Group, and for his Complaint against the

above-named Defendants states as follows:

                               Jurisdiction and Venue

   1. Donald W. Cubitt, is the father and next friend of Donald B. Cubitt (“Plaintiff

      Minor”), a minor.

   2. Plaintiff Minor is currently a resident of the City of Cadillac, Wexford County,

      Michigan.

   3. Defendant City of Cadillac Police Department is a municipal corporation and

      governmental subdivision which is organized and existing under the laws of

      the State of Michigan.

   4. The individually named Defendants, Sgt. Nick Bertram and Patrolman

      Zachery Hicks, are and were police officers employed by the City of Cadillac

      Police Department, and were acting under color of law in their individual and

      official capacities, and in the course and scope of their employment at all times

      mentioned herein.

   5. All events giving rise to this lawsuit occurred in the City of Cadillac, Wexford

      County, Michigan.




                                          2
Case 1:20-cv-01084-HYJ-SJB ECF No. 1, PageID.3 Filed 11/11/20 Page 3 of 12




 6. This lawsuit arises out of Defendants’ violation of Plaintiff Minor’s federal

    constitutional rights as secured by the Fourth Amendment as it applies to the

    States through the Fourteenth Amendment to the United States Constitution

    and consequently, Plaintiff Minor has a viable claim for damages under 42

    U.S.C. Sect. 1983. Plaintiff Minor also has viable state law claims.

 7. Jurisdiction is vested in this Court pursuant to 28 U.S.C. § 1331 [federal

    question] and 28 U.S.C. § 1343 [civil rights].

 8. That the amount in controversy exceeds Seventy-Five Thousand Dollars

    ($75,000), not including interest, costs, and attorney fees.

                                Relevant Facts

 9. Plaintiff Minor realleges and incorporates by reference each and every

    paragraph 1-8 above, as though fully set forth herein.

 10. On March 30, 2020, City of Cadillac Police Officers were dispatched to 204

    Granite Street, Cadillac, Michigan, for a domestic assault not in progress,

    allegedly involving Plaintiff Minor and his sister.

 11. While in route to 204 Granite Street, Defendant Hicks was advised by dispatch

    over the radio that Plaintiff Minor had pushed his sister down and he was

    wearing a red sweatshirt and dark pants with a backpack, heading south

    toward Cooley School.




                                        3
Case 1:20-cv-01084-HYJ-SJB ECF No. 1, PageID.4 Filed 11/11/20 Page 4 of 12




 12. On March 30, 2020, Plaintiff Minor was walking at or near the intersection

    of Laurel Street and Pearl Street in the City of Cadillac, Michigan.

 13. While in route to 204 Granite Street Defendant Hicks did identify Plaintiff

    Minor walking on Laurel Street based on the description provided by dispatch.

 14. Defendant Hicks pulled up behind Plaintiff Minor, exited his vehicle, and

    yelled for Plaintiff Minor to stop.

 15. Defendant Hicks was directly behind Plaintiff Minor and entirely outside of

    his field of vision.

 16. Plaintiff Minor was wearing headphones and could not hear Defendant Hicks.

 17. Plaintiff Minor at no time made any gestures indicating any awareness on his

    part of Defendant Hicks, who had situated himself directly behind Plaintiff

    Minor at a considerable distance.

 18. Plaintiff Minor continued to walk towards the intersection of Laurel and Pearl

    Streets.

 19. Defendant Hicks was in ongoing radio communication with Defendant

    Bertram throughout the incident. He radioed Defendant Bertram that Plaintiff

    Minor was not stopping and instructed Defendant Bertram to cut Plaintiff

    Minor off.

 20. Defendant Hicks then began to run towards Plaintiff Minor at a fast pace for

    approximately 11 seconds until he made physical contact with Plaintiff Minor.



                                          4
Case 1:20-cv-01084-HYJ-SJB ECF No. 1, PageID.5 Filed 11/11/20 Page 5 of 12




 21. Both Defendant Hicks and Defendant Bertram approached Plaintiff Minor

    from directly behind him and outside of his field of vision. Moments before

    Defendant Hicks made contact with Plaintiff Minor, Defendant Bertram

    quickly and abruptly drove around Plaintiff Minor from behind and cut him

    off with his vehicle. Before Plaintiff Minor could understand what was

    happening, Defendant Bertram opened the door of his vehicle, ran towards

    Plaintiff Minor at an accelerated pace and tackled him to the ground.

 22. Defendant Hicks did intentionally keep his distance until Defendant Bertram

    was out of his car so that he and Defendant Bertram would hit Plaintiff Minor

    simultaneously and multiply the force with which Plaintiff Minor was struck.

 23. Defendant Hicks and Bertram then each hit Plaintiff simultaneously. Both

    officers were running at an accelerated pace when tackling Plaintiff Minor to

    the ground, before pulling his arms behind his back and double locking

    handcuffs.

 24. The force of the blow dislocated Plaintiff Minor’s right hip and caused a chip

    or avulsion fracture of his anterior femoral head. Plaintiff Minor, 16 years of

    age, was completely surprised when he was hit by two much larger male

    officers simultaneously, and he cried, screamed and writhed in pain from his

    injury and shock, as he was held handcuffed on the ground while it snowed.




                                       5
Case 1:20-cv-01084-HYJ-SJB ECF No. 1, PageID.6 Filed 11/11/20 Page 6 of 12




 25. Headphones were located by the officers on the ground near where Plaintiff

    Minor was hit and tackled to the ground.

 26. Neither Defendant Hicks nor Defendant Bertram had any contact with

    Plaintiff Minor’s sister prior to their encounter with Plaintiff Minor resulting

    in Plaintiff Minor being injured and eventually hospitalized.

 27. Plaintiff Minor did nothing to resist arrest. He did not run, nor did he take

    any aggressive action against the officers, nor was any weapon found on him.

 28. As a result of Defendants’ unlawful and excessive actions and or inactions,

    Plaintiff Minor suffered significant injuries and damages.

                             COUNT I
                 FALSE ARREST/FALSE IMPRISONMENT

 29. Plaintiff realleges and incorporates by reference paragraphs 1 through 28,

    above, as if fully set forth herein.

 30. Defendants caused the arrest and/or imprisonment of Plaintiff Minor without

    any legal justification and/or probable cause by fabricating evidence against

    Plaintiff Minor.

 31. Defendants did cause Plaintiff Minor to be held against his will and/or

    imprisoned without any legal justification and/or probable cause.

 32. Defendants restricted Plaintiff Minor’s liberties against his will.

 33. Defendants’ actions were without legal justification and/or probable cause.




                                           6
 Case 1:20-cv-01084-HYJ-SJB ECF No. 1, PageID.7 Filed 11/11/20 Page 7 of 12




   34. As a result of Defendants’ actions, Plaintiff Minor suffered injuries and

      damages.

   35. Defendants’ actions were so egregious and so outrageous that Plaintiff

      Minor’s damages were heightened and made more sever so that Plaintiff

      Minor is entitled to exemplary damages.

      WHEREFORE, Plaintiff requests that this Honorable Court enter an award

in his favor and against Defendants in an amount in excess of Seventy-Five

Thousand Dollars ($75,000.00) exclusive of costs, interest, and attorney fees.

                                 COUNT II
              VIOLATION OF THE FOURTH AMENDMENT
            42 U.S.C. § 1983-ILLEGAL SEARCH AND SEIZURE

   36. Plaintiff realleges and incorporates by reference paragraphs 1 through 35 as

      if fully set forth herein.

   37. The Fourth Amendment to the United States Constitution establishes that

      Plaintiff Minor has the right to be free from the deprivation of life, liberty and

      bodily security without due process of law and to be free from unreasonable

      searches and seizures and excessive force.

   38. At all material times, Defendants acted under color of law and unreasonably

      when they violated Plaintiff Minor’s Fourth Amendment rights to the United

      States Constitution.




                                          7
 Case 1:20-cv-01084-HYJ-SJB ECF No. 1, PageID.8 Filed 11/11/20 Page 8 of 12




   39. Defendants acted unreasonably and failed in their duties when they

      unlawfully tackled Plaintiff Minor and falsely arrested/detained/seized

      Plaintiff Minor without considering the totality of the circumstances.

   40. Defendants acted under color of law and are not entitled to qualified

      immunity because they violated Plaintiff Minor’s clearly established Fourth

      Amendment right to be free from unreasonable searches and seizures.

   41. Defendants’ illegal and unconstitutional acts were the direct and proximate

      cause of Plaintiff Minor’s deprivation of his constitutional rights.

   42. Due to Defendants’ actions, Plaintiff Minor’s Fourth Amendment rights were

      violated and pursuant to 42 U.S.C. § 1983, Plaintiff respectfully requests this

      Honorable Court to award exemplary, compensatory, and punitive damages

      plus costs, interest, and attorney fees as set forth by 42 U.S.C. § 1988.

      WHEREFORE, Plaintiff requests this Honorable Court enter an award in his

favor and against Defendants in an amount in excess of Seventy-Five Thousand

Dollars ($75,000.00) exclusive of costs, interest, and attorney fees.

                                  COUNT III
               VIOLATION OF THE FOURTH AMENDMENT
                   42 U.S.C. § 1983-EXCESSIVE FORCE

   43. Plaintiff realleges and incorporates by reference each and every paragraph 1

      through 42 as if fully set forth herein.




                                           8
Case 1:20-cv-01084-HYJ-SJB ECF No. 1, PageID.9 Filed 11/11/20 Page 9 of 12




 44. The Fourth Amendment to the United States Constitution establishes that

    Plaintiff Minor has the right to be free from the deprivation of life, liberty, and

    bodily security without due process of law and to be free from unreasonable

    searches and seizures and excessive force.

 45. At all material times, Defendants acted under color of law and unreasonably

    when they violated Plaintiff Minor’s Fourth Amendment rights to the United

    States Constitution.

 46. Defendants violated Plaintiff Minor’s rights as secured by the Fourth

    Amendment to the United States Constitution by unlawfully seizing Plaintiff

    Minor in using excessive force during the course of arrest of Plaintiff Minor.

    Specifically, Defendants Bertram and Hicks simultaneously hit Plaintiff

    Minor while running and tackled him to the ground and handcuffed him,

    causing him injuries including a dislocated right hip and an avulsion fracture

    to Plaintiff Minor’s anterior femoral head.

 47. Defendants’ acts were at all times objectively unreasonable and in violation

    of Plaintiff Minor’s clearly established rights under the Fourth Amendment to

    the United States Constitution which proximately resulted in significant

    injuries to Plaintiff Minor.




                                         9
Case 1:20-cv-01084-HYJ-SJB ECF No. 1, PageID.10 Filed 11/11/20 Page 10 of 12




   48. Defendants are not entitled to qualified immunity because they violated

        Plaintiff Minor’s clearly established Fourth Amendment right to be free from

        excessive use of force.

   49. As a proximate result of Defendants’ violations and/or deprivations of

        Plaintiff Minor’s constitutional rights, Plaintiff Minor has a viable claim for

        exemplary, compensatory, and punitive damages pursuant to 42 U.S.C. § 1983

        together with costs, interests, and attorney fees as set forth in 42 U.S.C. §1988.

        WHEREFORE, Plaintiff respectfully requests that this Honorable Court

enter an award in Plaintiff’s favor and against Defendants in an amount in excess of

Seventy-Five Thousand Dollars ($75,000), exclusive of costs, interest, and attorney

fees.

                         COUNT IV
   CITY OF CADILLAC POLICE DEPARTMENT CONSTITUTIONAL
                       VIOLATIONS

   50. Plaintiff realleges and incorporates by reference paragraphs 1 though 49 as if

        fully set forth herein.

   51. Defendant City of Cadillac Police Department acted recklessly and/or with

        deliberate indifference when it practiced and/or permitted customs and/or

        policies and/or practices that resulted in constitutional violations to Plaintiff

        Minor.




                                            10
Case 1:20-cv-01084-HYJ-SJB ECF No. 1, PageID.11 Filed 11/11/20 Page 11 of 12




  52. These customs and/or policies and/or practices included, but were not limited

     to, the following:

           a. Failing to adequately train and/or supervise its police officers so as
              to prevent violations of citizen’s constitutional rights;

           b. Failing to adequately train and/or supervise police officers regarding
              reasonable seizures;

           c. Failing to adequately train and/or supervise police officers regarding
              the proper use of force;

           d. Failing to supervise, review, and/or discipline police officers whom
              Defendant City of Cadillac Police Department knew or should have
              known were violating or where prone to violate citizens’
              constitutional rights, thereby permitting and/or encouraging its
              police officers to engage in such conduct; and

           e. Failing to adequately train and/or supervise its police officers in the
              proper policies and procedures for establishing probable cause to
              arrest and the proper policies and procedures for effectuating an
              arrest without the use of excessive force.

  53. Defendant’s conduct demonstrated a substantial lack of concern for whether

     an injury resulted.

  54. Defendant’s acts and/or indifference and/or omissions were the direct and

     proximate cause of Plaintiff Minor’s injuries.

  55. The facts as set forth in the preceding paragraphs constitute a violation of

     Plaintiff Minor’s Fourth and/or Fourteenth Amendment rights pursuant to 42

     U.S.C. § 1983, and Plaintiff Minor has a viable claim for compensatory and




                                        11
Case 1:20-cv-01084-HYJ-SJB ECF No. 1, PageID.12 Filed 11/11/20 Page 12 of 12




        punitive damages plus interest, costs, and attorney fees as set forth in 42

        U.S.C. § 1988.

        WHEREFORE, Plaintiff respectfully requests that this Honorable Court

enter an award in Plaintiff’s favor and against Defendants in an amount in excess of

Seventy-Five Thousand Dollars ($75,000), exclusive of costs, interest, and attorney

fees.

                                       Respectfully submitted,

                                       NEUMANN LAW GROUP
Dated: November 11, 2020         By:   /s/ Richard F. Cummins_________
                                       Richard F. Cummins (P69582)
                                       Attorney for Plaintiff
                                       300 East Front Street, Suite 445
                                       Traverse City, MI 49684

                                 JURY DEMAND

        NOW COMES Plaintiff by and through his attorneys Richard F. Cummins

and Neumann Law Group and hereby demands a trial by jury.

                                              NEUMANN LAW GROUP
Dated: November 11, 2020               By:    /s/ Richard F. Cummins_________
                                              Richard F. Cummins (P69582)
                                              Attorney for Plaintiff
                                              300 East Front Street, Suite 445
                                              Traverse City, MI 49684
                                              231-221-0050
                                              rich@neumannlawgroup.com




                                         12
